SOCIAL AGREEMENT

Between
EJ & J INVESTMENT CORPORATION

And the

JO RIVER DISTRICT PUP

OF
JO RIVER DISTRICT, RIVERCES COUNTY

LIBERIA

Forestry Development Authority

a
pS G

PATOL L OL OOCECE PCO TMLOPCOO UC
EGAL REQUIREMENT FOR THE OPERATION OF PRIVATE USE
RMIT

~ s Socia! Agreement is hereby made and entered into by and between the EJ
& J INVESTMENT CORPORATION (EJ & JIC), hereinafter referred to as EJ
& JIC, the landowner of private use permit, JO RIVER DISTRICT of Rivercess
ci.cty, hereinafter referred to as the Private Use Permit Holder, hereinafter
red to as PUP and attested to as its completeness by the Forestry
pment Authority, Monrovia, Liberia, hereinafter referred to as the FDA,
r the provisions of the 2006 National Forestry Reform Law, section 5.6d (vi)
FDA Regulation No. 105-07 Regulation on Major Pre-felling Operations under
c-est Resource Licenses.

TECHNICAL DESCRIPTION OF THE PUP AREA
1. Metes and Bounds of the PUP including the Map

The boundary line of Jo-River Forest commences at the Town of Porwoh; thence a
line runs Due North lor 6.754 meters to a point; thence a line runs N 61° W for 17,028
s toa point; thence a line runs N 38° E for 8.592 meters to the point on the Limbo
er which forms the boundary between River Cess and Grand Bassa Counties: thence a
2 runs along the Timbo River in the southern direction for 40,016 meters to a point:
a line runs N 84° E for 4,792 meters to a point; thence a line runs S 49° E for
<..'3 meters to a point; thence a line runs N 86° E for 5.106 meters to the point of
COMMENCEMENT, embracing 30.765 hectares of forest land and NO MORE.

Deeded Land Map of Jo River District
JO. 675 hectares Located in River Cess County

2's4LYSIS MAP OF THE VERIFICATION

—-2 Private Use Permit was awarded to JO RIVER DISTRICT and managed
by EJ & J INVESTMENT CORPORATION (EJ & JIC), in the preparation of
vate Use Permit (PUP) Area notice was given and surveys conducted in a
- of the affected communities. The purpose of these surveys was to
whether the area was suitable for commercial forest practices based
- ecological, economic and social considerations. As part of this survey, the
ed communities were informed of the potential Private Use Permit (PUP) in
ity and the requirements for a social agreement. As a result of this, the
cured a statement on behalf of dependant communities around the
area that they intend to negotiate a social agreement in good faith with

SECTION I PURPOSE/ OBJECTIVE:

cial Agreement is an agreement, between the Private Uses owner
ting their own property and affected communities around the PUP
area and the logging company authorized to operate in that area, which
‘as the relationship between community and company.

TD oe 3

S&

= al Agreement is an agreement required under Chapter 5, section 5.6d
:* 72 National Forestry Reform Law 2006, and FDA Regulation No. 105-07,)

any private land owner/applicant that plans to harvest timber and the

communities that could be affected by that commercial activity.

rivate Use Permit Social Agreements are:

2) Only established between land owner and applicant that have been
authorized by the FDA to harvest on privately owned property.

>) To establish a code of conduct regarding rights and responsibilities of
the company and affected communities.

<) To establish the benefits and access rights for all affected communities
within the Private Use area.

d) Negotiated directly between landowner and affected communities; and

2) Attested to and regulated by the FDA. However, the FDA does not play
an active role in the negotiation process beyond serving as a facilitator
or mediator if discussions break down.

SECTION II, STATEMENT OF MUTUAL BENEFIT AND INTEREST:

“2 EJ & J INVESTMENT CORPORATION (EJ & JIC) and JO RIVER
DISTRICT shall jointly strive to engage in a mutually beneficial relationship by
ng to the terms of this agreement, taking into account the needs of the
‘ed communities. Working cooperatively in the on-going implementation of
cial agreement will allow the affected communities, EJ & J INVESTMENT
COR ORATION (EJ & JIC) and the COMMUNITY FOREST DEVELOPMENT
COMMITTEE (CFDC) to achieve their respective goals.

- consideration of the above premises, the parties hereto agree as follows:

SECTION III] THE DUTIES AND RESPONSIBILITIES OF JO RIVER
DISTRICT, (PERMIT HOLDER):

~> Permit Holder shall identify a representative to represent it in negotiating the
$ of a social agreement. Permit holder representatives must include:

=. Persons who has the power to negotiate on the Permit holder’s behalf; and

In the event that this person is unable to negotiate with the Affected
“unity, any other person that the Permit Holder may designate, subject to
auirements of this Paragraph.

“hs

SG :

2 Holder shall maintain a list of community representatives for its Private Use

2ermit Holder shall conclude a negotiated agreement of the following issues,
and responsibilities:

» That EJ & J INV. agrees to design its logging operations to minimize
effects on traditional practices such as taboo day, sacred sites, and the
range of taboo animals/plants, medicinal plant sites, hunting ground, non
timber forest products sites, to the extend that they will respect the
traditional practices, laws and regulations,

« That EJ & J INV. agrees to ensure that water collection points are
protected and maintained,

+ That £9 & J INV. agrees that timber operations are tied to minimize
disruption to subsistence agricultural activities;

+ That £3 & INV. agrees that timber operations respect the existing cash
crops,

+ That £3 & J INV. agrees to participate substantially in community
development programs (such as human resource development,
construction of school, clinic, etc); with time frame as follows:

Cs 7 firsb
¢ That EJ & J INV. Will construct one clinic toward the end of the ‘re year Mot
in operation at $12,500.00USD,

« That EJ & J INV. will begin the construction of two schools toward the end
of the second year of operation, value at $14,500.00USD each,

+ That £3 & J INV. agrees to assist with transportation during emergency
situation and major development activity,

« That £3 &J INV. agrees to build company camps near existing towns or
affected areas, to the extend feasible,

« That £3 & J INV. agrees not to harvest palm trees for processing ,
onidge construction and or export

\
uw

That £3 & J INV. agrees not to construct permanent logged bridges on
primary roads, rather solid concrete bridges and coverts, where
appropriate in as timely manner as possible.

That EJ & J INV. agrees to provide first preference for employment for
skilled and unskilled employees of the forest affected communities in the
boundaries of the Private Use Permit area.

That £3 & J INV. agrees to recondition and maintain roads adjacent to
the Private Use Permit area.

That £3 & J INV. agrees to assist with timber products to the
community during community development projects,

EJ & J INV. shall hold meetings with the affected community to discuss
any issues affecting either party when the need arises,

That £3 & J INV. agrees that the community shall use, free of charge,

any roads constructed and/or maintained by EJ & J INV.: provided,
however, that such use shall not unduly prejudice nor interfere with either
party.

That EJ & J INV. (EJ & J) the community Forest Development
Committee CFDC)( Landlord) have agreed on the following issues, rights
and responsibilities this, Day of
AD. 2012:

That EJ & J INV. agrees to use the JO RIVER Native Reserve covering
30,675 hectares and no more as indicated within the Private use Permit
(PUP) for the period of years commencing from ____ 2012 to

That EJ & J INV. agrees to in consideration of the use of the land, in line
ywith FDA Laws annual land rental fee of 1.00 per hectare, and regulations,
pay to the landowners,

That EJ & J INV. agrees to make a pre-payment of 2 years or $1.00X 2
years which shall be paid to the land owners after one year of operation.
And the amount shall be used for projects and programs such as
construction of schools, clinics, wells and human resource development by

“BSG

the landowners; and that subsequent annual payment must be made at
the beginning of every year,

« That EJ & J INV. agrees to pay royalty of USD$1.50 per cubic meter for
each log fell to the land owners. Said royalty shall be determined through
FDA stumpage fee calculation;

« That EJ & J INV. agree to ensure that water collection point are
protected and maintained;

+ That EJ & J INV. agrees to build one employees camp near existing
towns or affected areas that are ideally located after one logging year;

+ That EJ & J INV. agree to build/rehabilitate roads within the affected
community within the first year of operation,

« That EJ & J INV. agrees to hold meeting with the affected community to
discuss any issues affecting either party when the need arises;

+ That it is mutually agreed by the PARTIES herein that the terms and
conditions provided for in this Social Agreement shall extend to and be
binding upon the parties, their successors in business during the life span
of this Social Agreement.

SECTION IV. DUTIES AND RESPONSIBILITIES OF AFFECTED
COMMUNITIES:

* The community agrees to avoid the expansion of subsistent agriculture
activities within permit Area. Hence community shall promote and
encourage low land agriculture development.

¢ The community agrees to discourage unnecessary fire disposal and
encourage fire safe practices especially in contract area.

+ Existing cash crops will be identified and Company inform by the
community to not conflict with harvest operations.

* The dependant community can request transportation during emergency
and some major community development programs.

SECTION V. DUTIES AND RESPONSIBILITIES OF THE FORESTRY
DEVELOPMENT AUTHORITY:

A. Ensure that the PUP is authorized so that all terms and conditions of
the License are met.

B. Ensure that the Operations of the Holder are in compliance with the
PUP.
C. Distribute copies of agreement;
“ Original to PUP Holder,
“+ Community Forestry Development Committee (CFDC)
“* The FDA Managing Director

SECTION IV. IT IS MUTUALLY AGREED AND UNDERSTOOD BY AND
BETWEEN THE PARTIES THAT:

A. PRINCIPAL CONTACTS. The principal contacts for this agreement are:

EJ & J INVESTMENT 2. CHAIRMAN CFDC

CORPORATION Cell #
Mrs. Eliza D. J. Kronyanh Email:
PRESIDENT

Phone;

Email:

3. Forestry Development
Authority:

Hon. Moses D. Wogbeh, Sr.
Phone: +231-06513994

Email: moseswogbeh@yahoo.com

B. It is the intent of this agreement that the parties may modify this
agreement by mutual agreement. The FDA will need to attest to its
completeness prior to any modifications going into effect.

C. The parties will maintain lines of communication regarding operations and

specifically provide periodic updates to the chairperson regarding any issues

in implementing the social agreement. The update should specifically
provide information as to the volume of logs removed to date.

The parties will hold an annual meeting with representatives of the forest

dependent communities, FDA and authorized representatives of the PUP

Holder to discuss the upcoming annual operating plan as well as attempt to

resolve any issues identified from the previous operating season.

“BSG

D.
E, The parties may provide support and assistance to each other in seeking
grant and alternative funding opportunities via letters of support and work
on grant applications.

SECTION VII. REAL PROPERTY IMPROVEMENTS.

Any improvements (facilities, roads, etc.) developed as a result of this
agreement and at the direction of either of the parties, shall thereupon
become the responsibility of the affected communities, and shall be
subject to the same regulations and administration as other similar
improvements of a similar nature. No part of this agreement shall entitle
forest dependent communities to any share or interest in the project other
than the right to use and enjoy the same under the existing applicable
regulations.

SECTION VIII. PARTICIPATION IN SIMILAR ACTIVITIES.

_This agreement in no way restricts the PUP Holder or FDA from
participating in similar activities with other public or private agencies,
organizations, and individuals.

SECTION IX. DISPUTE RESOLUTION.

In the event of any issue of controversy under this agreement, the parties
will seek to initially resolve their differences with the assistance of FDA. In
the event that there are still differences, local government officials (District
Commissioner, Paramount Chiefs, Clan Chief, and Town Chief) should be
considered as neutral parties in a third-party mediation process. If not
resolved by the steps above, any controversy or claim arising out of or
relating to this agreement shall be exclusively settled by binding arbitration in
accordance with the Commercial Arbitration Rules and judgment rendered by
the arbitrator(s) may be entered in any court having jurisdiction thereof, The
laws applicable to the dispute, the Sacial Agreement and the interpretation
thereof are the laws of Liberla.. The arbitration shall take place at an
acceptable location within the towns represented by the affected communities
and the arbitral proceedings will be in English with interpreter provided for
local languages.

SECTION X. AUTHORIZED REPRESENTATIVES:

By signing below, the parties certify that the individuals listed in this
document and representatives are authorized to act in their respective

“PSG

areas for matters related to this agreement. Also, by signing below, the
assigned representative of the PUP Holder certifies that this individual is
authorized to act in this capacity for matters retated to this agreement

SECTION XI COMMENCEMENT/EXPIRATION DATE.

This agreement is executed as of the date of the last signature and is
effective through the duration of a PUP.

The authority and format of this agreement has been reviewed and approved
for signature.

This agreement shall be binding on the parties, their heirs,

administrators/their assigns, successor -in-office as though they were
physically present when this agreement was signed.

“BSG a.
see ese

In witness whereof, the parties hereto have executed this agreement as of the
fast date written below.

a
eo [oe KH

! EJ &J INVESTMENT CORPORATION
Mrs. Eliza D. J. Kronyanh
i PRESIDENT

_
“Chairman \CrDC J RIVER DISTRICT | Date: > /: oy.
| RIVERCESS Co, VY “/26/ a)

——+

: Hon. Moses D. Wogbeh, Sr.
| Managing Director Date:
"Forest Development Authority

Dependant Community as defined in the regulation is as follows: a community
comprising less than a statutory district (including chiefdoms, clans, townships,
towns, villages, and all human settlements) whose interests are likely to be
dependant by Operations carried out under a Forest Resource License.
“Interests” for purposes of this definition may be an economic, environmental,
health, livelihood, aesthetic, cultural, spiritual, or religious nature
